[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case is a claim against the defendant for failure to make and remit deductions pursuant to a wage execution duly issued and served upon the defendant. The defendant at the time of the execution was an attorney at law practicing in New Haven. The employee, Tanya Dennis, was his secretary. Although the court can sympathize with the defendant that his employee was going to leave him without a secretary, neither the defendant nor the employee sought any relief from the wage execution (Exhibit D). The wage execution imposed upon the defendant certain obligations (See Exhibit D, p. 2).
The defendant although he attempted to assist the attorney for the plaintiff to seek recourse from another case failed to comply with his obligations pursuant to Connecticut General Statutes §31-58(j), § 52-361a (Exhibit D).
Although the wage execution total is $3,856.38 the defendant based upon the time the employee remained in his employ was only obligated to withhold $900.00.
Accordingly judgment is entered in favor of the plaintiff to CT Page 4669 recover $900 plus costs.
Frank S. Meadow State Trial Referee